BOLGER, J.,
The above-entitled matters were consolidated for trial and were tried before this court without a jury on May 14, 1969. A verdict in favor of Plaintiff, Howard J. Pollock, in the amount of $3,500 against defendant, Gabriel Sanitate, was entered and a verdict was also entered for Defendant, Howard J. Pollock, against Christine Forte.
Exceptions to the verdicts were filed in the case of Christine Forte v. Howard J. Pollock, March term, 1964, no. 2581, on May 19, 1969, and in the case of Howard J. Pollock v. Gabriel Sanitate, March term, 1964, no. 4340, on May 21, 1969.
On July 10, 1969, the court reporter filed the notes of testimony and notice of said filing was made to all counsel of record.
On February 10, 1971, counsel for Howard J. Pollock filed a rule and petition to dismiss the exceptions for lack of prosecution, and on February 26, 1971, the said petition was argued before the trial judge and granted.
Rule ☆256(5) provides:
“5. The Post-Trial Motion Clerk shall notify all counsel of the availability of the transcribed notes. Counsel for the moving party shall file his brief with the Post-Trial Motion Clerk within thirty days of said notice, certifying the date he served copies of his brief on all counsel of record. Counsel for the responding party or parties shall file their brief with the Post-Trial Motion Clerk within fifteen days of the receipt of the moving party’s brief.”
Under the requirements set forth in this rule, counsel for the moving parties were obliged to file briefs on or before August 11, 1969, which they failed to do. It was not until more than 18 months after the due date *491for said filing that the moving parties indicated that a brief would be filed in support of their exceptions.
The moving parties having failed to comply with Rule *256(5), the petition to dismiss the exceptions was granted.